Exhibit 32.2 Certification of Principal Financial Officer Pursuant to Section 906 of the Sarbanes-Oxley Act of 2002 Pursuant to 18 U.S.C. Section 1350, as adopted pursuant to Section 906 of the Sarbanes-Oxley Act of 2002, I, David McClung, the Vice President of Finance of BioCardia, Inc. (the “ Company ”), hereby certify, that, to my knowledge: 1. The Quarterly Report on Form 10-Q for the period ended June 30, 2017 (the “ Report ”) of the Company fully complies with the requirements of Section 13(a) or 15(d) of the Securities Exchange Act of 1934; and 2. The information contained in the Report fairly presents, in all material respects, the financial condition and results of operations of the Company. Date: August 14, 2017 /s/David McClung Name: David McClung Title: Vice President of Finance (Principal Financial Officer)
